                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

BRANDON NICHOLAS BARNETT,                            )
                                                     )
                 Plaintiff,                          )
                                                     )
          v.                                         )           No. 1:18-CV-238 AGF
                                                     )
NINA HILL, et al.,                                   )
                                                     )
                 Defendants.                         )

                                  MEMORANDUM AND ORDER

          This matter is before the Court for review pursuant to Rule 4(m) of the Federal Rules of

Civil Procedure. Review of the record indicates that defendant “Dr. Unknown Winklemyer” has

not been served with process.

          Plaintiff, an inmate at the Southwest Correctional Center (“SECC”), commenced this

action in this Court on October 9, 2018, naming a “Dr. Winklemyer” as a defendant in his

complaint. However, the docket sheet in this matter and the Court’s order issued on January 31,

2019, directed the Clerk to serve process on the complaint as to 3 defendants including a “Dr.

Winklemeyer.” The Clerk attempted to serve process upon “Winklemeyer” via Corizon, LLC, as

plaintiff identified him as a medical specialist employed by SECC. However, counsel for

Corizon, LLC declined to waive service stating: “they cannot waive service on behalf of

Defendant Winklemeyer. Corizon has no record of an employee named Winklemeyer.” ECF

No. 23.

          Rule 4(m) of the Federal Rules of Civil Procedure provides:

           If a defendant is not served within 90 days after the complaint is filed, the court --
          on motion or on its own after notice to the plaintiff -- must dismiss the action
          without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period.
       In the case at bar, it has been more than 90 days since plaintiff filed his complaint naming

Winklemyer as a defendant. As noted above, Rule 4(m) of the Federal Rules of Civil Procedure

provides that the Court, after notice to a plaintiff, shall dismiss an action against any defendant

upon whom service has not been timely made.

       In light of plaintiff’s status as a pro se and in forma pauperis litigant, and the confusion

as to the spelling of Dr. Winklemyer’s name, the Court will order that counsel for Corizon file

another notice with the Court within 14 days as to whether Corizon has a record of an employee

doctor spelled “Winklemyer.”

       Accordingly,

       IT IS HEREBY ORDERED that, no later than 14 days from the date of this Order,

counsel for Corizon shall file a notice with this Court as to whether Corizon has record of an

employee doctor named “Winklemyer” for whom they could waive service of process.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to change the spelling

on the docket sheet to “Dr. Unknown Winklemyer.”

       Dated this 16th day of April, 2019.


                                                     ____________________________________
                                                     AUDREY G. FLEISSIG
                                                     UNITED STATES DISTRICT JUDGE




                                                2
